[g201602252150351194266.jpg]

Tetraphase Pharmaceuticals, Inc.

480 Arsenal Street, Suite 110

Watertown, MA 02472

 

 

June 19, 2015

Christopher C. Watt

273 Nehoiden Street
Needham, MA 02492

 

 

Dear Chris:

On behalf of Tetraphase Pharmaceuticals, Inc. (the "Company"), I am very pleased
to offer you employment with the Company.  The purpose of this letter is to
summarize the terms of your employment with the Company, should you accept our
offer.

1.Employment.  You will be employed to serve in the position of Vice President,
Finance, reporting to David Lubner, Chief Financial Officer, Tetraphase
Pharmaceuticals, Inc. Your start date will be July 15, 2015.  As Vice President,
Finance you will have such duties and responsibilities as are customarily
assigned to an employee with such title and such other duties and
responsibilities as may be assigned to you by the Company.  You agree to devote
your full business time, best efforts, skill, knowledge, attention, and energies
to the advancement of the Company's business and interests and to the
performance of your duties and responsibilities as an employee of the Company.  

2.Compensation.  Your base rate of compensation will be $265,000 on an annual
basis, less all applicable federal, state and local taxes and withholdings, such
base salary to be paid in installments in accordance with the Company’s standard
payroll practices.  Such base salary may be adjusted from time to time in
accordance with normal business practices and in the sole discretion of the
Company.

3.Bonus.  If the Board of Directors approves an annual bonus for fiscal year
2015 or any fiscal year thereafter, you may be eligible for a discretionary
award of up to 25% of your annualized base salary in such year.  The bonus
award, if any, will be based on both individual and corporate performance and
will be determined by the Board of Directors of the Company in its sole
discretion.  In order to be eligible for a bonus, if any, you must complete
three months of continuous service and be an active employee of the Company on
the date such bonus is distributed. Any bonus payment for 2015 will be prorated.

4.Benefits.  You shall be eligible to participate in any and all bonus and
benefit programs that the Company establishes and makes available to its
employees from time to time, provided that you are eligible under (and subject
to all provisions of) the plan documents governing those programs.  Such
benefits may include: participation in group medical and dental insurance
programs, term life insurance, long-term disability insurance and participation
in the Company's 401(k) plan.  The benefits made available by the Company, and
the rules, terms, and conditions for participation in such benefit plans may be
changed by the Company at any time and from time to time without advance
notice.  With respect to vacation time, you will accrue vacation at 1.67
days/month or the equivalent of 4 weeks per year.

 

 

--------------------------------------------------------------------------------

 

5.Stock Incentive Program.  You will be eligible to participate in the Company's
stock incentive program.  Upon commencement of your employment with the Company,
the Company will grant to you a nonstatutory stock option to purchase 50,000
shares of the Company's Common Stock, which option is granted pursuant to the
inducement grant exception under NASDAQ Rule 5635(c)[4] and not pursuant to the
Company’s 2013 Stock Incentive Plan (the “Plan”) or any equity incentive plan of
the Company.  The inducement grant shall have an exercise price equal to the
closing price of the Company’s common stock on the Nasdaq Global Select Market
on your start date and shall vest over four years, with 25% of the original
number of shares on the first anniversary of your first day of employment and
the balance vesting in equal quarterly installments thereafter, and shall be
subject to such other terms as are customary for the Company’s options under the
Plan. You will be eligible to receive a grant in 2016 as part of the annual
equity review, which typically occurs in the first quarter of the
fiscal/calendar year.  Any equity grant made as part of the 2016 review will not
be subject to pro-ration.      

6. At-Will Employment.  Your employment with the Company will be on an "at-will"
basis, meaning that either you or the Company may terminate the employment
relationship at any time, for any reason, with or without cause and with or
without notice.  Although your job duties, title, compensation and benefits, as
well as the Company's personnel policies and procedures, may change from time to
time, the "at-will" nature of your employment may only be changed by a written
agreement signed by you and the principal executive officer of the Company,
which expressly states the intention to modify the at-will nature of your
employment.  

(a) Termination Following Change in Control. If, upon or during the twelve month
period commencing upon a Change in Control Event, your employment with the
Company or the acquiring or succeeding company is terminated by the Company or
the acquiring or succeeding company without Cause or, upon or during the twelve
month period commencing upon the Change in Control Event, you terminate your
employment with the Company or the acquiring or succeeding company for Good
Reason (as defined in Exhibit A), to the extent applicable, you will receive as
severance pay an amount equal to six (6) months of your then-current base salary
(subject to all applicable federal, state and local taxes and withholdings and
payable over a six month-month period in accordance with the Company’s regular
payroll practices) and provided that you are eligible for and elect COBRA
coverage, the Company will pay the amount of premiums it pays for active
employees with similar coverage for you and your covered beneficiaries but not
more each month than the monthly amount it was paying for your coverage when
your employment ended until the earlier of six (6) months after your employment
ends or the date you (or, as applicable, your beneficiaries) become eligible for
coverage at a new employer, provided that if the Company’s paying such premiums
violates nondiscrimination laws, the payments will cease.

(b) Conditions of Severance Benefits. Your receipt of severance pay and benefits
as set forth in Section 6(a) is conditioned upon your execution of an agreement
containing a comprehensive release of claims prepared by and satisfactory to the
Company (the “Release”) and any applicable revocation period with respect to the
Release expiring within 60 days (or such shorter period as the Company
determines) following your termination date (such period, the “Release Period”),
and is conditioned on your full compliance with the Non-Competition,
Non-Solicitation and Non-Disclosure Agreement (the “Non-Competition Agreement”)
described in Section 7 below. If the Release has been executed and any
applicable revocation period has expired prior to the 60th day (or such shorter
period) following your termination, then the severance payments and benefits
shall commence (or in the case of any lump sum payment, be paid) on the first
regular pay date after the applicable revocation period has expired (but no

- 2 -

--------------------------------------------------------------------------------

 

earlier than the 30th day following your termination date); provided, however,
that if the 60th day following your termination occurs in the calendar year
following the calendar year during which your termination occurs, then the
severance payments shall commence (or in the case of any lump sum payment, be
paid) no earlier than January 1 of such subsequent calendar year. The provision
of severance pay and benefits hereunder shall be subject to the terms and
conditions set forth in Section 11 hereto. In the event you breach your
obligations under the Release or the Non-Competition Agreement, you will have no
right to receive, and the Company shall not provide to you, any severance pay or
benefits following the date of such breach; provided, however, that if any
provision of such Non-Competition Agreement is adjudged by a court of competent
jurisdiction to be unenforceable, you will have the right to receive full
severance benefits hereunder irrespective of any such alleged breach of that
provision. Such cessation of payments and benefits shall be in addition to, and
not in lieu of, any and all other remedies, whether at law or in equity,
available to the Company for such breach.

7.Non-Competition, Non-Solicitation and Non-Disclosure Agreement.  As a
condition of your employment, you will be required to execute the Company's
Non-Competition, Non-Solicitation and Non-Disclosure Agreement, a copy of which
is enclosed with this letter.

8.Proof of Legal Right to Work.  For purposes of federal immigration law, you
will be required to provide the Company with documentary evidence of your
identity and eligibility for employment in the United States.  Such
documentation must be provided to the Company within three (3) business days of
your date of hire, or our employment relationship with you may be
terminated.  You may need to obtain a work visa in order to be eligible to work
in the United States.  If that is the case, your employment with the Company
will be conditioned upon your obtaining a work visa in a timely manner as
determined by the Company.  

9.Company Policies and Procedures.  As an employee of the Company, you will be
required to comply with all Company policies and procedures.  Violations of the
Company's policies may lead to immediate termination of your
employment.  Further, the Company's premises, including all workspaces,
furniture, documents, and other tangible materials, and all information
technology resources of the Company (including computers, data and other
electronic files, and all internet and email) are subject to oversight and
inspection by the Company at any time.  Company employees should have no
expectation of privacy with regard to any Company premises, materials,
resources, or information.

10.Other Agreements and Governing Law. You represent that you are not bound by
any employment contract, restrictive covenant or other restriction preventing
you from entering into employment with or carrying out your responsibilities for
the Company, or which is in any way inconsistent with the terms of this
letter.  Please note that this offer letter is your formal offer of employment
and supersedes any and all prior or contemporaneous agreements, discussions and
understandings, whether written or oral, relating to the subject matter of this
letter or your employment with the Company.  The resolution of any disputes
under this letter will be governed by Massachusetts law.

11.Section 409A of the Code.  

Subject to the provisions in this Section 11, any severance payments or benefits
under this letter will begin only upon the date of your “separation from
service” (determined as set forth below)

- 3 -

--------------------------------------------------------------------------------

 

which occurs on or after the date of termination of your employment. The
following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under this letter.

(a) It is intended that each installment of the severance payments and benefits
provided under this letter shall be treated as a separate “payment” for purposes
of Section 409A of the Internal Revenue Code and the guidance issued thereunder
(“Section 409A”). Neither you nor the Company will have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

(b) The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this paragraph, “Company” shall include all persons with whom
the Company would be considered a single employer under Section 414(b) and
414(c) of the Internal Revenue Code.

(c) If, as of the date of your separation from service from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments and benefits provided under this letter
shall be made on the dates and terms set forth in this letter.

(d) If, as of the date of your separation from service from the Company, you are
a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the severance payments and benefits due under this
letter that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when your separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in this letter; and

(ii) Each installment of the severance payments and benefits due under this
letter that is not described in Section 11(d)(i) and that would, absent this
subsection, be paid within the six-month period following your separation from
service from the Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of payments or benefits if and to the maximum extent
that that such installment is deemed to be paid under a separation pay plan that
does not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service). Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of your second taxable year following the taxable year
in which the separation from service occurs.

(e) All reimbursements and in-kind benefits provided under this letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that

- 4 -

--------------------------------------------------------------------------------

 

(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in your offer letter), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company makes no
representation or warranty and shall have no liability to you or to any other
person if the payments and benefits provided in this letter are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section.

 

 

If this letter correctly sets forth the initial terms under which you will be
employed by the Company, please sign the enclosed duplicate of this letter in
the space provided below and return it to my attention at Tetraphase.  This
offer is effective through June 23, 2015.  This offer is contingent on
satisfactory reference checks.  

On behalf of Tetraphase Pharmaceuticals, Inc.

 

Paul Fanning

SVP, Human Resources

 

The foregoing correctly sets forth the terms of my at-will employment by the
Company.

 

/s/ Christopher C. Watt                            
Christopher C. Watt

Date: June 20, 2015          

 

 

 

 

 

 

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

EXHIBIT A

Definitions

For the purposes of this Offer Letter:

(1)  “Cause” shall mean (a) a good faith finding by the Board of Directors of
the Company that (i) you have failed to substantially perform your assigned
duties for the Company, which failure is not cured within 20 days following
written notice from the Company to you specifying the duties not performed, (ii)
you have engaged in dishonesty, gross negligence or misconduct or (iii) you have
breached any employment agreement, confidentiality agreement, non-disclosure
agreement or other agreement entered into between you and the Company or (b)
your conviction of, or the entry of a pleading of guilty or nolo contendere by
you to, any crime involving moral turpitude or any felony.

(2)  “Change in Control Event” shall mean

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control Event: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), or (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

(b) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business Combination
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such Business Combination (which shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership of
the Outstanding Company Voting Securities immediately prior to such Business
Combination: provided that, where required to avoid additional taxation under
Section 409A, the event that occurs must also be a “change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” as defined in Treasury
Regulation Section 1.409A-3(i)(5).

 

(3)  “Good Reason” shall occur if a Cause event has not occurred or has not been
cured, to the extent curable, and if (x) you provide written notice to the
Company of the event or change you consider

- 6 -

--------------------------------------------------------------------------------

 

to constitute “Good Reason” within 30 calendar days following its occurrence,
(y) you provide the Company with a period of at least 30 calendar days to cure
the event or change, and (z) the “Good Reason” persists following the cure
period, and you actually resign within 60 calendar days following the event or
change. An event or change constituting “Good Reason” shall be limited to any of
the following that occur without your prior written consent: (a) a material
diminution of your duties, authority or responsibilities, provided, however,
that the assignment of different duties to you by the Company involving a
reasonably comparable level of responsibility shall not, by itself, constitute
“Good Reason,” and provided, further, that a change in your duties, authority or
responsibilities solely as a result of the Company’s acquisition by or merger
with another entity, if you continue to have a comparatively senior role
relative to the Company or its successor following such event, shall not, by
itself, constitute “Good Reason”; (b) a material diminution in your base
compensation, or (c) a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report”.   

 

 

 

- 7 -